DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Objection
3.	Claims 10-11 and 14-18 are objected to because of the following informalities:  
In line 1 of claim 10: “… wherein …” should be changed into --… wherein: …--; and 
In line 22 of claim 15: “… greater than to a voltage value…” should be changed into --… greater than a voltage value …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-4, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (U.S. Pub. No. US 2020/0160792 A1).

As to claim 1, Park (Figs. 1-2, 5-14, 16, and 18-21) teaches a driving method of a display panel (a liquid crystal display panel 150; Fig. 1), comprising: 
driving the display panel (the liquid crystal display panel 150) in a first-frequency driving mode (an operation is performed with a first frequency; Fig. 11) and a second-frequency driving mode (an operation is performed with a second frequency; Fig. 12), wherein: 
a first frequency of the first-frequency driving mode is lower than a second frequency of the second-frequency driving mode (a second frequency is higher than the first frequency; [0007], lines 8-9) (Figs. 11-12); and 
in the first-frequency driving mode (Fig. 11), a frame time includes a scanning section (an active period - the stages STG1 to STGn of the shift register 131 can respectively include scan signal generation circuit SCAN[1] to SCAN[n] for outputting scan signals Scan[1] to Scan[n]; [0073], lines 1-9; Fig. 8(a)) and a front and rear porch section (the front porch VFP and the back porch period VBP when the synchronization signal is at a low level; [0088], lines 7-8), and the scanning section and the front and rear porch section (the active period and the front porch VFP and the back porch period VBP when the synchronization signal is at a low level) are operated in sequence (by inherency); 
scanning sub-pixels of the display panel in the scanning section (the active period) of the first-frequency driving mode (the scan driver 130 provides the scan signals to sub-pixels included in the liquid crystal panel 150 through scan lines GL1 to GLm; [0051], lines 3-5; Fig. 1; the stages STG1 to STGn of the shift register 131 can respectively include scan signal generation circuit SCAN[1] to SCAN[n] for outputting scan signals Scan[1] to Scan[n]; [0073], lines 1-9; Fig. 8(a)), wherein: in the front and rear porch section (the front porch VFP and the back porch period VBP when the synchronization signal is at a low level), the sub-pixels of the display panel are not scanned (the blank period “Blank” of the synchronization period TE can correspond to a period in which an operation of displaying an image on the display panel is not performed; [0103], lines 1-3; Fig. 11); and front and rear porch sections (the front porch VFP and the back porch period VBP when the synchronization signal is at a low level) corresponding to at least part of a plurality of frames in the first-frequency driving mode include at least one compensation section (a period of a waveform of a signal with an amplitude m1; Fig. 11); and
providing a data signal to each data line of a plurality of data lines of the display panel in a compensation section of the at least one compensation section (providing waveforms of a signals with an amplitude m1 for the data lines DL1 to DLn; Figs.1-2 and 11), and in the compensation section (the front porch VFP and the back porch period VBP when the a synchronization signal is at a low level), a voltage value (a voltage value of the waveform of the signal with the amplitude m1) of the data signal provided to each data line (the data lines DL1 to DLn) is greater than a voltage value of each sub-pixel (is greater than a voltage value of each sub-pixel SP since a voltage drop occurs due to a leakage current of a switching transistor SW of the each subpixel SP) (Figs. 1-2 and 11).

As to claim 3, Park teaches wherein 
in the compensation sections (the front porch VFP and the back porch period VBP when the synchronization signal is at the low level) corresponding to different frames of the plurality of frames (when the frames are displayed in the first frequency; S110/S210 and S120/S220; Figs. 11 and 16-17), the voltage values (the amplitude m1) of the data signals provided to the plurality of data lines (the data lines DL1 to DLn) are equal (Figs. 11 and 16-17).

As to claim 4, Park teaches wherein 
each front and rear porch section (the front porch VFP and the back porch period VBP when the synchronization signal is at the low level) corresponding to a frame (a frame with the first frequency) of the plurality of frames includes at least one compensation section (a period of a waveform of a signal with an amplitude m1; Fig. 11).

As to claim 8, Park teaches wherein  
the display panel (the liquid crystal display panel 150) includes a plurality of pixel driving circuits (a plurality of sub-pixels SP) arranged in an array (Figs. 1-2); 
a pixel driving circuit of the plurality of pixel driving circuits (the sub-pixels SP) includes a driving transistor (a switching transistor SW) and a pixel capacitor (a liquid crystal layer Clc), wherein a control terminal (a gate) of the driving transistor (the switching transistor SW) is connected to the scan line (e.g., a scan line GL1), a first terminal (a drain) of the driving transistor (the switching transistor SW) is connected to the data line (e.g., a data line DL1), and a second terminal (a source) of the driving transistor (the switching transistor SW) is connected to the pixel capacitor (the liquid crystal layer Clc) (Figs. 1-2); and 
providing the data signal to each data line in the compensation section includes providing the data signal (the data signal with the pulse amplitude m1) to the first terminal (the drain) of the driving transistor (the switching transistor SW) through the data line (e.g., a data line DL1) (Fig. 11).

As to claim 9, Park teaches wherein 
a voltage value of the sub-pixel (the sub-pixel SP), a voltage value of the second terminal (the source) of the driving transistor (the switching transistor SW), and a voltage value (a voltage value of the pixel electrode 1) corresponding to the pixel capacitor (the liquid crystal layer Clc) are equal (Figs. 1-2).

As to claim 12, Park teaches wherein 
in the compensation section (the front porch VFP and the back porch period VBP when the synchronization signal is at the low level), the voltage value of the data signal provided to each data line (each data line DLi) is a fixed voltage value (a waveform of the signal, i.e., a pulse signal, with the amplitude m1) (Figs. 1-2 and 11).

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Koh (U.S. Pub. No. US 2012/0056870 A1).

As to claim 5, Park teaches the driving method according to claim 1.
Park also teaches wherein:  
signals provided to the data line (the data lines DL1 to DLn) in the compensation section (the period of a waveform of a signal with an amplitude m1; Fig. 11) include a second pulse signal (a waveform of the signal, i.e., a pulse signal with the amplitude m1) (Figs. 1-2 and 11); and 
a quantity of the second pulse signal (the pulse signal with the amplitude m1) provided to the data line (the data lines DL1 to DLn) in the compensation section (the period of a waveform of the signal with the amplitude m1; Fig. 11) corresponding to one frame time (a frame with the first frequency in Fig. 11) is greater than or equal to one (greater than one, e.g., two) (Figs. 1-2 and 11).
Park does not expressly teach [wherein:] in a frame time, signals provided to the data line in the scanning section include a plurality of first pulse signals; 
a first pulse signal of the plurality of first pulse signals corresponds to a row of the sub-pixels. 
Koh (Figs 1-2 and 8-9) teaches [wherein:] 
in a frame time (1 frame interval), signals provided to the data line (the data line DL) in the scanning section include a plurality of first pulse signals (data signals Data in frame data interval) (Figs. 1 and 8-9); 
a first pulse signal of the plurality of first pulse signals corresponds to a row of the sub-pixels (each pulse signal Data in a frame data interval corresponds to a row of the sub-pixels in line data interval) (Figs. 8-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pulse signals as taught by Koh in a driving method of a liquid crystal display panel of Park because generation and detection of pulse signals is easy.

As to claim 6, Koh teaches wherein 
a first second pulse signal (a first pulse signal) of the second pulse signal corresponding to the compensation section (the vertical blanking interval) and the plurality of first pulse signals (data signals Data) corresponding to the scanning section (the frame data interval) are continuous (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used pulse signals in a blank period as taught by Koh in a driving method of a liquid crystal display panel of Park because the pulse signals in the blank period may not decrease a luminance.
.
As to claim 7, Park teaches wherein 
in one frame time (a frame period with the first frequency in Fig. 11), the signals provided to the data line (the data lines DL1 to DLn) in the compensation section (the period of a waveform of the signal with the amplitude m1; Fig. 11) include a plurality of the second pulse signals (the pulse signals with the amplitude m1); and the plurality of the second pulse signals (the pulse signals with the amplitude m1) is continuous (Figs. 1-2 and 11).


8.	Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ji (U.S. Pub. No. US 2018/0108317 A1).

As to claim 10, Park teaches the driving method according to claim 8.
Park also teaches wherein   
the driving transistors (the switching transistors SW) corresponding to the pixel capacitors (the liquid crystal layers Clc) in a same column are connected to a same data line (a data line DLi), and the data line (the data line DLi) is also electrically connected to a data-signal output terminal (an output terminal of 140) (Figs. 1-2). 
Park does not expressly teach [wherein] the display panel further includes a plurality of switch units, and a switch unit of the plurality of switch units is connected in series between the data-signal output  terminal and one of the data lines; and the data signal is provided to the first terminal of the driving transistor through the data line, wherein, each switch unit is turned on, the data-signal output terminal transmits the data signal to each data line, and each data line provides the data signal to the first terminal of the corresponding driving transistor.
	Ji (Figs. 1-2) in combination of Park teaches [wherein] 
the display panel (the display panel with sub-pixel units, e.g., R1, G1, and B1) further includes a plurality of switch units (first to the third switches Q1 to Q3), and a switch unit of the plurality of switch units (first to the third switches Q1 to Q3) is connected in series between the data-signal output terminal (the output channels S1 and S2) and one of the data lines (the data lines to R1, G1, and B1) (Fig. 1); and 
the data signal is provided to the first terminal of the driving transistor (the drain of the switching transistor SW in Park) through the data line (the data lines to R1, G1, and B1), wherein, each switch unit (each of first to the third switches Q1 to Q3) is turned on, the data-signal output terminal (the output channels S1 and S2) transmits the data signal to each data line (the data lines to R1, G1, and B1), and each data line (each of the data lines to R1, G1, and B1) provides the data signal to the first terminal of the corresponding driving transistor (the drain of the switching transistor SW in Park) (Figs. 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a driving method of a liquid crystal display panel of Park because a multiplexer reduces number of wires, circuit complexity and cost.

As to claim 11, Ji teaches wherein 
one data-signal output terminal (one of the output channels S1 and S2) is electrically connected to at least two switch units (the first to the third switches Q1 to Q3) (Fig. 1); and 
control terminals of the at least two switch units (the first to the third switches Q1 to Q3) electrically connected to the one data-signal output terminal (the output channels S1 and S2) are connected to different control signal terminals (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a driving method of a liquid crystal display panel of Park because a multiplexer reduces number of wires, circuit complexity and cost.

As to claim 14, Ji teaches wherein 
the one data-signal output terminal provides the data signal to the at least two switch units in a time-division manner ([T2+T3] for the first switch Q1, [T2+T3] for the second switch Q2, and [T2+T3] for the third switch Q3) (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a driving method of a liquid crystal display panel of Park because a multiplexer reduces number of wires, circuit complexity and cost.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shin (U.S. Pub. No. US 2021/0272531 A1).

As to claim 13, Park teaches the driving method according to claim 8.
Park does not expressly teach wherein the voltage value of the data signal provided to the data line in the compensation section is greater than the voltage value of the data signal provided to the data line in the scanning section. 
		Shin (Figs. 1-10) teaches wherein  
the voltage value of the data signal provided to the data line in the compensation section is greater than the voltage value of the data signal provided to the data line in the scanning section (a source voltage (i.e., voltage at the source S) of the switching transistor TR may be greater than a drain voltage (i.e., voltage at the drain D), e.g., may be greater than a frame data FD2 in an active period ACT2, of the switching transistor; [0081], lines 1-15) (Figs. 1, 3, 5 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used data signals in a blank period as taught by Shin in a driving method of a liquid crystal display panel of Park because the data signals in the blank period may not decrease a luminance.

10.	Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jang (U.S. Pub. No. US 2018/0096644 A1).

As to claim 15, Park (Figs. 1-2, 5-14, 16, and 18-21) teaches a display panel (a liquid crystal display panel 150; Fig. 1), comprising: 
a display area (a display area AA) and a non-display area (a non-display area NA) (Fig. 5); 
a plurality of pixel driving circuits (a plurality of sub-pixels SP) arranged in an array (Figs. 1-2), wherein the plurality of pixel driving circuits (the sub-pixels SP) are located in the display area (the display area AA) (Figs. 1-2 and 5), each driving circuit of the plurality of pixel driving circuits (the sub-pixels SP) includes a driving transistor (a switching transistor SW) and a pixel capacitor (a liquid crystal layer Clc), and the pixel capacitor corresponds to a sub-pixel (a capacitor Clc with a pixel electrode 1 and a common electrode 2) (Figs. 1-2); 
a plurality of scan lines (a plurality of scan lines GL1 to GLm) and a plurality of data lines (a plurality of data lines DL1 to DLn) (Fig. 1), wherein a control terminal (a gate) of the driving transistor (the switching transistor SW) is connected to a scan line (e.g., a scan line GL1) of the plurality of scan lines (the scan lines GL1 to GLm), a first terminal (a drain) of the driving transistor (the switching transistor SW) is connected to a data line (e.g., a data line DL1) of plurality of data lines (the data lines DL1 to DLn), and a second terminal (a source) of the driving transistor (the switching transistor SW) is connected to the pixel capacitor (the liquid crystal layer Clc) (Figs. 1-2); and 
a gate driving circuit (a scan driver 130), 
wherein: 
in a scanning section, the first driving unit provides a scanning signal to the sub-pixels of the display panel (the scan driver 130 provides the scan signals to sub-pixels included in the liquid crystal panel 150 through scan lines GL1 to GLm; [0051], lines 3-5; Fig. 1; the stages STG1 to STGn of the shift register 131 can respectively include scan signal generation circuit SCAN[1] to SCAN[n] for outputting scan signals Scan[1] to Scan[n]; [0073], lines 1-4; Fig. 8(a)); and 
in a compensation section corresponding to the front and rear porch section (a front porch VFP and a back porch period VBP when the synchronization signal is at a low level), a data signal (a signal with an amplitude m1; Fig. 11) is provided to the data line (the data line DLi; Figs. 1-2 and 11), wherein in the compensation section (the front porch VFP and the back porch period VBP when the synchronization signal is at the low level), a voltage value (a voltage value of the waveform of the signal with the amplitude m1) of the data signal provided to each data line (the data lines DL1 to DLn) is greater than or equal to a voltage value of each sub-pixel (is greater than a voltage value of each sub-pixel SP since a voltage drop occurs due to a leakage current of a switching transistor SW of the each subpixel SP) (Figs. 1-2 and 11).
in the compensation section (the front porch VFP and the back porch period VBP when the a synchronization signal is at a low level), a voltage value (a voltage value of the waveform of the signal with the amplitude m1) of the data signal provided to each data line (the data lines DL1 to DLn) is greater than to a voltage value of each sub-pixel (is greater than a voltage value of each sub-pixel SP since a voltage drop occurs due to a leakage current of a switching transistor SW of the each subpixel SP) (Figs. 1-2 and 11).
	Park does not expressly teach [a gate driving circuit], including a first driving unit and a second driving unit, wherein the first driving unit and the second driving unit are cascaded, an output terminal of the first driving unit is electrically connected to the scan line, and an output terminal of the second driving unit is floating, [wherein] in a front and rear porch section, the second driving unit receives a shift signal sent by the first driving unit.
	Jang (Figs. 1-6) teaches 
[a gate driving circuit], including a first driving unit (first to nth stages STG1 to STGn) and a second driving unit (a second dummy stage DSTG2) (Fig. 2), wherein the first driving unit (the first to nth stages STG1 to STGn) and the second driving unit (the second dummy stage DSTG2) are cascaded (the shift register 140 comprises  plurality of stages DSTG1, STG1 to STGn, and DSTG2 connected as a cascade; [0026],lines 6-8; Fig. 2), an output terminal of the first driving unit (the first to nth stages STG1 to STGn) is electrically connected to the scan line (gate lines GL1 to GL(n)), and an output terminal of the second driving unit (the second dummy stage DSTG2) is floating (outputs dummy gate pulse Dout2; [0024], lines 9-10) (Figs. 1-2),
[wherein] 
in a front and rear porch section (a vertical blanking period VB), the second driving unit receives a shift signal sent by the first driving unit (the third transistor T3 of the second dummy stage DSTG2 turns on in response to a second reset signal RST applied from the Q node control signal input line QC; [0042], lines 1-4) (Figs. 2-3 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a second reset signal as taught by Jang in a shift register of Park because the second reset signal resets all the stages and a second dummy stage.

As to claim 19, this claim differs from claim 15 in that claim 15 is a display panel claim whereas claim 19 is a display device claim therewith.  Thus, claim 19 is analyzed as previously discussed with respect to claim 15.

As to claim 20, Park teaches further comprising 
a backlight module (a back light unit 170) (Fig. 1), 
wherein: 
the display panel (the liquid crystal panel 150) is disposed on a light-exiting surface of the backlight module (the back light unit 170) (Fig. 1); and 
the backlight module (the back light unit 170) provides a light source (a light-emitting diodes (LEDs)) required for the display panel (the liquid crystal panel 150) to display an image ([0057], lines 1-4) (Figs. 1-2). 

11.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jang as applied to claim 15 above, and further in view of Ji.

As to claim 16, Park and Jang teach the display panel according to claim 15.
Park and Jang do not expressly teach further comprising 
a plurality of data-signal output terminals and a plurality of switch units, wherein each switch unit of the plurality of switch units is connected in series between a data-signal output terminal of the plurality of data-signal output terminals and a data line of the plurality of data lines.
	Ji (Figs. 1-2) teaches further comprising 
a plurality of data-signal output terminals (output channels S1 and S2) and a plurality of switch units (a first to a third switches Q1 to Q3) (Fig. 1), wherein  
each switch unit of the plurality of switch units (the first to the third switches Q1 to Q3) is connected in series between a data-signal output terminal of the plurality of data-signal output terminals (the output channels S1 and S2) and a data line of the plurality of data lines (the data lines connected to R1, G1, B1, R2, G2, and B2) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a liquid crystal display panel of Park as modified by Jang because a multiplexer reduces number of wires, circuit complexity and cost.

As to claim 17. Ji teaches wherein: 
one data-signal output terminal of the plurality of data-signal output terminals (the output channels S1 and S2) is electrically connected to at least two switch units (the first to the third switches Q1 to Q3) (Fig. 1); and 
control terminals of the at least two switch units (the first to the third switches Q1 to Q3) electrically connected to the one data-signal output terminal (the output channels S1 and S2) are connected to different control signal terminals (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a liquid crystal display panel of Park as modified by Jang because a multiplexer reduces number of wires, circuit complexity and cost.

As to claim 18, Ji teaches wherein  
the one data-signal output terminal provides the data signal to the at least two switch units in a time-division manner ([T2+T3] for the first switch Q1, [T2+T3] for the second switch Q2, and [T2+T3] for the third switch Q3) (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multiplexer as taught by Ji in a liquid crystal display panel of Park as modified by Jang because a multiplexer reduces number of wires, circuit complexity and cost.

Response to Arguments
12.		Applicants’ arguments with respect to claims 1 and 3-20 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Park, Koh, Ji, Shin and Jang, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (U.S. Pub. No. US 2020/0357320 A1) is cited to teach a display device and a method of driving the display device, which may reduce the voltage deviation of a data signal by cancelling out the offset of an amplifier and efficiently control a power switching period for the reduction of the voltage deviation.
Fan (U.S. Pub. No. US 2020/0219454 A1) is cited to teach a motion blur effect adjustment method and a display system capable of dynamically adjusting a motion blur effect according to position information of eyes tracking.

Inquiries 

14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691